LEDERLE, District Judge.
A petition for reorganization in accordance with the provisions of Section 77B of the National Bankruptcy Act, 11 U.S.C. A. § 207, was filed on May 26, 1938.
General appearances were entered by attorneys representing the debtor corporation, the First Mortgage Bondholders’ Committee, the Debenture Holders’ Committee, the Securities & Exchange Commission, and the City of Detroit, one of the principal creditors.
On June 24, 1938, the Court requested the Securities & Exchange Commission to enter its appearance. Chapter 10 of the amended National Bankruptcy Act went into effect on September 22, 1938, 11 U.S.C.A. § 501 et seq., and on September 26, 1938, attorneys for the Securities & Exchange Commission entered its appearance.
A thorough investigation of the financial affairs of the corporation was made by the Securities & Exchange Commission, together with the study of the proposed plan of reorganization, and a report of the. Commission was filed on March 14, 1939.
After certain amendments to the proposed plan ■ were made, the Securities & Exchange Commission approved the plan as fair, equitable and feasible in open court on March 27, 1939.
The report of the Securities & Exchange Commission sets out fully the details of the plan, and a copy of this report will be submitted to the creditors of the corporation in connection with these findings.
From the information disclosed to the Court, it appears that the plan proposed is fair, equitable and feasible.
The plan of reorganization being fair, equitable and feasible, and meeting the requirements of Section 216 of the Act, 11 U.S.C.A. § 616, it may be submitted to the creditors for acceptance in accordance with Section 174 of the revised Bankruptcy Law, 11 U.S.C.A. § 574, and an order to that effect may be entered.